DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
Response to Arguments
Applicant's arguments filed on 09/15/2022 have been fully considered but they are not persuasive. 
The PTAB decision on 03/29/2022 affirms the rejection of the present claims.  Examiner has suggested potential amendments during the interview on 09/01/2022, should Applicant decide to continue prosecution.
Examiner notes that the present claims do not provide a substantive algorithm in performance of the claimed ordering of data elements, and Applicant does not explain the practicality of the claimed data arrangement or link it to particular unexpected results (the proposed benefits seem to result from HEVCs selective decoding based on assigned Temporal IDs rather than any particular picture arrangement in the stream). The problem is that arranging data to look a particular way is not enough to provide patentable subject matter under sections 101 and 103.
With this RCE, Applicant provides an affidavit of a translation error in support of correcting the language in the Specification accordingly:  “the of the pictures illustrated in FIG. 1, FIG. 2, and FIG. 3”
This correction is entered. However, this amounts to a grammar correction which was not material to the reasons for rejection and the PTAB decision.  The content of the figures and the context of the rest of the Specification speak for themselves.
On pages 10-12 Applicant reiterates arguments regarding the rejection affirmed by the PTAB.
Examiner notes that arguments over the present claims have already been adjudicated, and the claim rejections have been affirmed by the PTAB, and they are now binding.
	
Claim Construction
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Where Applicant recites optional claim language, such as optional claim language following the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a cumulative rejection of such language is provided below for purposes of compact prosecution, Examiner suggests rephrasing such claim language to recite clear limitations corresponding to the subject matter of the claim. 
Claim scope is not limited by claim language directed to content of a signal but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure, and thus does not require a separate reason for rejection.    See, In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or the claimed and prior art methods are identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); M.P.E.P. 2112.01.  While substantive rejection of such language is provided below for purposes of compact prosecution, Examiner suggests rephrasing such claim language to recite limitations corresponding to the subject matter of the claim.
Machine limitations should make clear that the use of the machine in the claimed process imposes a meaningful limitation on the claim’s scope.  See MPEP 2106.01; Alice Corporation Pty. Ltd. v. CLS Bank International, el al, 134 S. Ct. 2347, 573 (2014); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (A mental process rejection under 35 U.S.C. 101, for claiming a process of analyzing data generated by mass spectrographic analysis of a gas by selecting the data to be analyzed and by subjecting the data to a mathematical manipulation.)
Component arrangements or rearrangements which do not modify operation of the device cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (shifting the position of the starting switch was not patentable because it would not have modified the operation of the device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.

Claims 6-10, 13--15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over prior art admitted by the Applicant in the Specification (“AAPA”) in view of US 20100189182 Hannuksela (“Hannuksela”).  AAPA also includes the referenced video coding standards and features exemplified in prior art documents incorporated by reference:  Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG 1 6 WP3 a n d I SO/I EC JTC 1/ SC 29/WG11 12th Meeting; Geneva, CH, 14 - 23 Jan . 2013, and High Efficiency Video Coding (HEVC) text specification draft 10 (for FDIS & Last Call).

Regarding Claim 6:  “A transmitting method, performed by a transmitting device, for transmitting hierarchically encoded pictures to a receiving device, the transmitting method comprising:
obtaining pictures arranged in display order, the pictures including I pictures, P pictures, and B pictures corresponding to Intra Coded Frames, Predicted Frames, and Bi-directional Predicted Frames of High Efficiency Video Coding (HEVC) standard, respectively; … associating Temporal IDs defined in the HEVC standard with the pictures arranged in the display order such that a largest Temporal ID is associated with highest B pictures among the B pictures and any one of smaller Temporal IDs is associated with the I pictures, the P pictures, and lower B pictures among the B pictures;  (AAPA teaches:  “In the HEVC standard (NPL 1), a hierarchical structure can be used in order to realize temporal scalability. With this, for example, the coding structures illustrated in FIG. 1, FIG. 2, and FIG. 3 can be realized. … Temporal ld is an identifier of a layer in the coding structure . … Temporal scalability is realized by prohibiting the use of a picture with a larger Temporal Id as a reference picture” with reference to I, P, and B coded pictures.  Specification, Paragraphs 12-15.)
reordering the pictures to change the display order to encoding order in order to satisfy (i) a first condition under which a first picture is provided in front of the second picture in the encoding order if the first picture is referenced to encode the second picture and a first Temporal ID of the first picture is equal to or smaller than a second Temporal ID of the second picture and (“The x in Ix , Px and Bx indicates the order in which the picture is displayed. … I0, P16, B5, B4, and B2 are located consecutively in the coded stream” indicating encoding/decoding in order of data dependence and corresponding encoding/decoding time information.  Specification, Paragraphs 13 and 16.)
(ii) a second condition under which pictures having any one of the smaller Temporal IDs are arranged in the encoding order at intervals and the highest B pictures are arranged in the encoding order at the intervals such that the highest B pictures and the pictures having any one of the smaller Temporal IDs are alternately arranged in the encoding order;  (See alternate arrangements of highest B-pictures and other pictures (including examples of equal intervals for pictures with Temporal Id of ‘0’) in AAPA example illustrated in Specification Figs. 1-6.  Also note that since the pictures must be coded in order of data dependence (as noted above and required for HEVC decoding), I and P pictures must be coded first and thus can not be alternated with B pictures and preserve the data dependence at the same time, therefore the alternate arrangement requirement can not be strictly limited.)
encoding, by encoding circuitry of the transmitting device, the pictures arranged in the encoding order to output encoded pictures arranged in the encoding order;  … generating a bitstream including the encoded pictures arranged in the encoding order and decoding timings of the encoded pictures, … and transmitting the bitstream to the receiving device.”  (“The x in Ix , Px and Bx indicates the order in which the picture is displayed. … I0, P16, B5, B4, and B2 are located consecutively in the coded stream” indicating encoding and outputting of a video stream in a particular coding order.  AAPA, Specification, Paragraphs 13 and 16.)
all of the encoded pictures arranged in the encoding order being to be decoded in the receiving device according to the decoding timings or only the pictures having any one of the smaller Temporal IDs being to be decoded at a second frame rate in the receiving device according to the decoding timings, the second frame rate being half the first frame rate;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element describes that pictures selected to be in the upper layer (i.e. most scalable B pictures) correspond to half the total coded pictures, thus accounting for half the total frame rate.  (1) Note that this is an elective arrangement of data that yields predictable results (i.e. discarding the upper layer, having the highest temporal ID, results in loss of exactly half the frames); thus it is an obvious arrangement.  (2) Cumulatively, AAPA illustrates this exact application in Figs. 1-3.)
Where AAPA does not explicitly explain the differences in coding order and display order of the claimed “at least one picture which is located differently in coding order and display order” for the claimed scalability video coding and applicable to the video coding standards:
Hannuksela teaches these features in the context of scalably coding a video signal under the compatible video coding standards:  “Multi-level temporal scalability hierarchies enabled by H.264/ AVC and SVC … decoded pictures have to be reordered from their decoding order to the output/display order.”  Hannuksela, Paragraph 6 and Fig3. 7 and 9-11.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to have “at least one picture which is located differently in coding order and display order” as taught in Hannuksela, in order to decode the pictures in order of their data dependence and to display the pictures in chronological order of the content.  See Hannuksela, Paragraphs 6 and 65.  
Regarding Claim 7:  “The transmitting method according to claim 6, wherein the highest B pictures are provided for 120 frame-per-second decoding and the lower B pictures are provided for 60 frame-per-second decoding.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the encoded video signal contains and thus provides all the pictures, a 60 frame-per-second video results when half of the pictures in a 120 frame-per-second video are not decoded; however the claim is not directed to steps of decoding, the claim describes the content of the signal to be transmitted by the encoder.  AAPA illustrates transmission and decoding of the full stream in Specification, Figs. 1-4.  AAPA also teaches the intended use of such signal content in decoding where: “Temporal scalability is realized by prohibiting the use of a picture with a larger Temporal id as a reference picture. FIG. 4 illustrates an example of when the largest Temporal Id is 4 … For example, in the case of the 120-fps coded stream illustrated in FIG. 4 (the image decoding apparatus only decodes the pictures without the diagonal line shading when reproducing video at 60 fps” where shaded pictures correspond to the highest B pictures which are not decoded.  See Specification, Page 10, lines 34-35, Page 11, lines 17-33, and reproduction of Fig. 4 below.)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding Claim 8:  “The transmitting method according to claim 6, wherein the largest Temporal ID is associated with B pictures having even numbers in the display order.”  (Note (a) the treatment of signal content and arrangements above, in this case the even numbering or arrangement do not change the operation of the claimed transmitting method (having a transmitting order not a display order) or even subsequent decoding (operating by Temporal ID regardless of picture numbering), (b) the comprising of even numbered high temporal ID B pictures in the examples of AAPA, Specification, Figs. 1-6, and (c) the equivalent arrangement in Fig. 4 where the highest Temporal ID B pictures are un-decoded in odd-numbered frame locations, which corresponds to the supporting examples in the Specification Paragraphs 124 and 150.)
Regarding Claim 9:  “The transmitting method according to claim 6, wherein the largest Temporal ID is equal to 3 and a smallest Temporal ID is equal to 0, and the smallest Temporal ID is associated with the I pictures and the P pictures.”  (“FIG. 4 illustrates an example of when the largest Temporal Id is 4, FIG. 5 illustrates an example of when the largest Temporal Id is 3, ….  See Page 11, lines 17-33.)
Regarding Claim 10:  “The transmitting method according to claim 6, wherein the B pictures include B1, B2, B3, B4, B5, B6, and B7 pictures arranged in the display the largest Temporal ID is associated with the B1, B3, B4, B5, and B7 pictures, and any one of the smaller Temporal IDs is associated with the B2, B4, and B6 pictures.”  (Note (a) treatment of signal content and arrangement above, where this claim provides an example but does not limit the fundamental operation of the transmitting method, for one, because the transmission method concerns the encoding and transmission order but not a display order, and (b) see a substantively similar example in AAPA, Specification, Fig. 4 (reproduced above).)
Claim 13:  “A receiving method, performed by a receiving device, for receiving pictures from a transmitting device, the receiving method comprising:” is rejected for reasons stated for Claim 6, and because prior art teaches:  
“performing, by decoding circuitry of the receiving device, one of first decoding and second decoding on the encoded pictures arranged in the encoding order to generate pictures arranged in the encoding order under a condition under which a first picture is referenced to decode a second picture if a first Temporal ID of the first picture is equal to or smaller than a second Temporal ID of the second picture and if the first picture is provided in front of the second picture in the encoding order, … all of the encoded pictures being decoded in the first decoding at a first frame rate, … only the pictures having any one of the smaller Temporal IDs being decoded in the second decoding at a second frame rate that is half the first frame rate; and  (Note reasons for rejection in Claims 6-7, in particular where AAPA teaches:  “In the HEVC standard (NPL 1), a hierarchical structure can be used in order to realize temporal scalability. With this, for example, the coding structures illustrated in FIG. 1, FIG. 2, and FIG. 3 can be realized. … Temporal ld is an identifier of a layer in the coding structure . … Temporal scalability is realized by prohibiting the use of a picture with a larger Temporal Id as a reference picture” with reference to I, P, and B coded pictures.  Specification, Paragraphs 12-15.  AAPA also teaches the intended use of such signal content in decoding where: “For example, in the case of the 120-fps coded stream illustrated in FIG. 4 (the image decoding apparatus only decodes the pictures without the diagonal line shading when reproducing video at 60 fps” where shaded pictures correspond to the B pictures with highest Temporal ID which are not decoded under the example condition.  See Specification, Page 10, lines 34-35, Page 11, lines 17-33, and Fig. 4.)
reordering the pictures to change the encoding order to display order to display the pictures.”  (Note that since the pictures I, P, and B indicate the order of motion data dependence (nomenclature well established in the art and further indicated in AAPA, HEVC_012013, Page 72, Table 7-2) the B pictures of the HEVC examples in Specification, Figs. 1-3 must be decoded after subsequent P pictures on which they depend, and thus the coding order and the display order are necessarily different under the coding standards. Cumulatively note: “Multi-level temporal scalability hierarchies enabled by H.264/ AVC and SVC … decoded pictures have to be reordered from their decoding order to the output/display order.”  Hannuksela, Paragraph 6 and Fig3. 7 and 9-11 and statement of motivation in Claim 6.)
Claims 14-15 are rejected for reasons stated for Claims 9-10 respectively, in view of Claim 13 rejection.
Claim 18, “A receiving device for receiving pictures from a transmitting device, the receiving device comprising:” is rejected for reasons stated for Claim 13, and because prior art teaches:  
“receiving circuitry configured to receive a bitstream including encoded pictures … decoding circuitry configured to perform at least one of first decoding or second decoding … reordering circuitry configured to reorder the pictures …”  (Note reasons for rejection under section 112 above.  Further note that prior art teaches:  “Embodiments of the present invention may be implemented in software, hardware, application logic or a combination of software, hardware and application logic. The software, application logic and/or hardware may reside, for example, on a chipset, a mobile device, a desktop, a laptop or a server.”  Hannuksela, Paragraph 213 and statement of motivation in Claim 1.)
Claims 19-20 are rejected for reasons stated for Claims 9-10 respectively, in view of Claim 18 rejection.

Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483